PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Firestone Building Products Company, LLC
Application No. 16/571,338
Filed: 16 Sep 2019
For: SILICONE MEMBRANES

:
:
:	Sua Sponte Withdrawal
:	Of Holding of Abandonment
:


This decision sua sponte withdraws holding of abandonment in the above-identified application.

On November 22, 2021, the Office issued a Notice of Non-Compliant the Sleep Amendment giving applicant two months from the mail date of the notice to supply the correction to the amendment to the drawings. On July 7, 2022, the Office issued a Notice of Abandonment.

A review of the record reveals the Office received a timely and proper reply to Notice of Non-Compliant Amendment on November 22, 2021. The reply is located in the Image File Wrapper for this application. Accordingly, the Office should not have held the application abandoned nor mailed the Notice of Abandonment. 

In view of the foregoing, the Office hereby sua sponte withdraws the holding of abandonment.  The application is restored to pending status because applicant filed a timely and proper reply to the Notice of Non-Compliant Amendment on November 22, 2021.

This matter is being referred to Technology Center Art Unit 3635 for appropriate action on the reply filed November 22, 2021.

Questions concerning this decision may be directed to the undersigned at (571) 272-3211. All other questions regarding the status of the application or the examination procedures should be directed to the Technology Center.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET